Frankum, Justice,
concurring specially. The part of the contract whereby, as a part of the purchase price of the property, the “purchaser” agreed to assume a first mortgage loan in favor of Collateral Investment Company is not sufficiently definite standing alone to support an action for damages for breach of contract because it does not state the terms of payment provided in the mortgage. Saye v. Adams Loan &c. Co., 173 Ga. 24 (159 SE 575); Erwin v. Hardin, 187 Ga. 275, 278 (200 SE 159). However, as I view the references to the loan, they indicate a loan existing at the time the contract was entered into and therefore, in my opinion, they furnish a key or at least a prima facie key whereby it can be determined by proper evidence whether the deficiencies above pointed out can be made definite and certain. Therefore, I concur in the result reached.
I am authorized to state that Presiding Justice Mobley and Justices Grice and Nichols, concur in this special concurrence.
Felton, Justice, concurring specially while also concurring in the opinion and judgment.
1. The opinion in this case is unusual in that there are four special concurrences. In my opinion this fact is meaningless in this case for the reason that the only difference between the three justices on the one side and four on the other is the way in which the same view is worded. In essence there is no real substantive difference between the two.
2. Heretofore the petitioner in certiorari has contended that the loan assumption agreement is void because it is ambiguous. If he is correct in that contention his legal position could not change the outcome in this case because there are two Code sections which would control the case against him. They would *232undoubtedly apply in this case. Code § 38-502 provides in part: “and parol evidence shall be admissible to explain all ambiguities, both latent and patent.” Code § 20-704(1). If it were held that the assumption agreement is ambiguous, which is the only alternative, the stipulations would be admissible, beyond a shadow of a doubt, to explain that the parties intended in their written agreement to refer to an existing loan, which in itself included all of the facts required to make the assumption certain and specific.